Citation Nr: 0204168	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  99-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain to 
include degenerative arthritis of the lumbar spine.

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the right biceps muscle (major), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
January 1966.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2001, the Board 
remanded the appeal in order for the RO to accomplish 
additional development, to conduct a VA examination and to 
evaluate the service connected hearing loss disability under 
new regulations.  Our review reveals that all development was 
accomplished by the RO in accordance with the Remand 
instructions and that therefore this case is ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Service connection for low back pain to include 
degenerative arthritis of the lumbar spine was denied in a 
November 1997 rating decision.  The appellant did not appeal.

2.  The evidence submitted in support of a petition to reopen 
the claim for low back pain to include degenerative arthritis 
of the lumbar spine is cumulative of that which was before 
the RO in November 1997.

3.  Hearing loss disability is manifested by an average pure 
tone threshold of 67.5 decibels on the right and 70 decibels 
on the left.  Discrimination ability is 76 percent correct on 
the right and 68 percent correct on the left.

4.  Residuals of an injury to the right biceps muscle (major) 
are currently manifested by no more than a moderate muscle 
disability.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for low back pain to include degenerative 
arthritis of the lumbar spine has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).

2.  The criteria for an increased rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.86(b), 
Part 4, Diagnostic Code 6100 (2001).

3.  Residuals of an injury to the right biceps muscle (major) 
are no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2001); 38 C.F.R. Part 4, §§ 4.56, 4.73, 
Diagnostic Code 5305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a January 1999 rating decision that: 
1) found new and material evidence had not been submitted to 
reopen a claim for service connection for low back pain with 
arthritis; 2) confirmed and continued a 40 percent evaluation 
for service connected bilateral hearing loss disability; 3) 
confirmed and continued a 10 percent evaluation for residuals 
of an injury to the right biceps muscle (major). 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  The RO advised the appellant in 
February 2001 of the provisions of the newly enacted VCAA and 
we hold that both the duty to notify and assist the appellant 
under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the January 1999 rating decision, and the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  In the February 2001 VCAA notification 
letter, the RO specifically advised the appellant and his 
representative of the evidence necessary to substantiate his 
claims and noted the evidentiary defects existing in the 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at the VA Medical Center and 
this evidence was obtained by the RO.  Private medical 
evidence from the Holt Krock Clinic is also in the record.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in 1998 and 2001 that 
specifically addressed the question of entitlement to an 
increased rating.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5103A (f).  If a petition to reopen a 
claim is denied, the inquiry ends, and Board does not proceed 
to determine whether the duty to assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO has 
completely fulfilled its obligation to advise the appellant 
of the evidence needed to reopen a previously denied claim in 
the letters issued to the appellant in September 1997, and 
again in October 1998, and in the VCAA notification letter 
issued in February 2001.  Thus, no additional development 
action is warranted.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

New and material evidence.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

Service connection for low back pain with arthritis was 
denied in June 1988.  No appeal was perfected from that 
rating decision and it is final.  In November 1997, the RO 
issued a rating decision that found that new and material 
evidence had not been submitted to reopen the claim.  This 
decision was not appealed and is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If new and material evidence is presented 
or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  

At the time of the prior final rating decision in November 
1997, the following evidence was before the RO:

Service medical records documented a normal condition of the 
spine and other musculoskeletal systems at the time of his 
entrance examination in January 1963.  In June 1964, he was 
involved in an automobile accident.  The physical examination 
was said to be normal except for the documented injuries, and 
no back injuries were documented.  At the time of his 
separation examination in November 1965, examination of his 
spine and other musculoskeletal systems was normal.  The 
appellant denied arthritis or rheumatism.

X-ray examination of the lumbar spine in March 1971 was 
normal.  Disc interspaces were of normal width.

VA examination in November 1982 had documented no 
abnormalities of the spine or lower back.  X-ray examination 
of the lumbosacral spine in January 1997 revealed slight disc 
space narrowing at L4-5.  VA Medical Center evidence of 
record documented complaints of low back pain, decreased 
range of motion and discomfort to palpation.

Service connection for low back pain with arthritis was 
denied on the basis that low back pain or a lumbosacral 
injury was not noted in service.  Although current, post-
service complaints and disability was shown, it was not 
attributed to service by any competent medical opinion.  Nor 
was arthritis of the lumbosacral spine identified to a 
compensable degree within one year after separation from 
service.

The evidence submitted in support of the petition to reopen 
the claim for service connection for a lumbar spine 
disability to include arthritis included the following 
evidence.  Private medical records from the Hold Krock Clinic 
in December 1997 documented disc space narrowing at L4-5 on 
X-ray examination.  The report of the private physical 
examination documented the appellant's complaint of a 30-year 
or more history of low back pain.  Chronic low back pain 
secondary to osteoarthritis was diagnosed.  There was no 
evidence by history or examination of disc herniation or 
radiculopathy.

Additional VA Medical Center records documented continued 
complaints of low back pain and a diagnosis of degenerative 
joint disease of the lumbosacral spine.

The evidence submitted in support of the petition to reopen 
the claim for service connection fails to cure the 
evidentiary defects that existed at the time of the prior 
final rating decision.  The evidence submitted consists of 
medical evidence that confirms the post-service development 
of osteoarthritis in the lumbar spine and the appellant's 
complaints of associated low back pain.  Although some of 
these medical records are new in that they have been 
generated since the prior final decision, they merely confirm 
what was known in November 1997.  That is the appellant 
developed degenerative joint disease in the lumbar many years 
after service, without any attribution to service by 
competent evidence.  That which confirms a previously known 
fact at the time of the prior final decision is cumulative 
and therefore, not new and material.  Sagainza v. Derwinski, 
1 Vet. App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  As none of the evidence presented 
addresses any of the evidentiary defects existing at the time 
of the prior final decision, new and material evidence has 
not been presented and the petition is denied.

Increased ratings.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

-bilateral hearing loss disability

The appellant contends that his hearing is so bad that when 
he is waiting on a customer, he has to look at their lips and 
stare at them so hard that they think he is crazy.

On the authorized audiological evaluation in December 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
90
85
80
LEFT
X
10
95
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 68 percent in the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Code 6100 (2001).

The Board notes that the regulations governing hearing loss 
disabilities were amended in June 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (2001).  The Board has 
reviewed those criteria and determined that this appellant 
meets them; 38 C.F.R. § 4.86(b) (2001).  The revised criteria 
with the inclusion of the provisions for exceptional patterns 
of hearing impairment are more favorable to the appellant and 
will be applied.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a percent of disability under 
both the old and revised criteria that is less than that 
which the appellant is currently receiving.  38 C.F.R. Part 
4, Diagnostic Code 6100.  The Board concludes that there is 
no conflict in the evidence.  Therefore, the preponderance of 
the evidence is against the claim, and an increased 
evaluation is not warranted.  The appellant's statements do 
not serve a basis for the award of an increased evaluation.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.

-residuals of an injury to the right biceps muscle (major)

The appellant contends that he has taken so much medication 
for the pain in his right arm that it no longer helps much.  
His arm is so weak that he cannot do his job since he is 
right-handed.  

The appellant incurred an injury to his right biceps in an 
automobile accident in service in June 1964.  There was no 
surgical repair involved.  On VA examination in November 
1982, there was an obvious defect of the right biceps at its 
insertion point in the elbow area.  He had good motor 
strength in both arms and no sensory deficit.

VA Medical Center records dated in July 1990 documented a 
complaint of losing power in the right arm.  It was 
reportedly painful and difficult to move.  An old rupture of 
the right biceps was diagnosed.  A surgical consultation in 
August 1990 documented a complaint of vague pain and weakness 
in the right arm with symptoms increasing.

A VA examination was conducted in December 1998.  The 
appellant reported that his right arm was weaker, especially 
if he tried to lift.  He was not on any medication for any 
type of muscle disorder.  On inspection of the right biceps, 
the muscle was of equal length and configuration.  He had 
excellent strength in both arms.  There was no evidence of 
loss of muscle mass on the right.  Residuals of an injury to 
the right biceps were diagnosed.  

VA Medical Center records indicated that in 1999, the 
appellant underwent physical therapy for right shoulder pain.  
A record dated in October 2000 documented complaints of pain 
attributed to osteoarthritis in multiple sites.  Examination 
of the musculoskeletal system revealed no red, hot, tender or 
swollen joints.  There was adequate range of motion in the 
extremities except for decreased strength and range of motion 
due to pain.  X-ray examination of the right shoulder in 
February 2001 revealed minimal degenerative changes related 
to the right shoulder.

A VA examination was conducted in February 2001.  The 
appellant reported several bouts of tendonitis in his right 
upper extremity since his injury, with subsequent loss of 
strength and continued pain.  He complained of continuous 
pain in his right upper extremity that was full in character.  
There appeared to be no radiation of this pain.  He reported 
that the pain was an 8/10, with 10 being the worst pain ever.  
Associated with this pain was occasional locking in the 
shoulder, a lack of range of motion in the elbow and in the 
shoulder, and an occasional popping sensation.  The appellant 
reported that he had pain that was 9/10 daily that lasted a 
couple of minutes at a time.  His pain was exacerbated by 
lifting or any type of upper extremity activity.  He got 
cortisone injections to relieve the pain three times a year 
and took medications twice a day.  He was a retired mechanic.  
His family had to shop and do chores for him.  He was able to 
dress himself and drive.  All of his activities were 
reportedly limited in an attempt not to use his right upper 
extremity.  On physical examination there was mild atrophy in 
the deltoid region.  There was an obvious muscle bulge in the 
right biceps region.  Range of motion in his elbow was 0 
degrees extension and 90 degrees of flexion without pain, 100 
degrees of flexion with pain.  His right shoulder flexion was 
to 60 degrees without pain and to 70 degrees with pain.  He 
was able to abduct to 50 degrees without pain and to 60 
degrees with pain.  Passive range of motion was limited to 
110 degrees of flexion and 90 degrees of abduction.  His 
muscle strength was markedly reduced in the right upper 
extremity when compared to the left, measuring 3/5 on the 
right compared to 5/5 on the left at the shoulder and elbow.  
His sensation was slightly decrease to pinprick throughout 
the right upper extremity.  He had good bilateral radial 
pulses.  His deep tendon reflexes were 2/4 bilaterally in the 
upper extremities.  With biceps testing there was an obvious 
tear.  Diagnoses were status post right biceps tear, chronic 
strain in the right shoulder and mild degenerative joint 
disease of the right shoulder.  There was functional loss and 
limitation due to pain on this examination.  On functional 
assessment, he was given a light residual functional capacity 
as if he was a complete one-armed individual.  Under a light 
residual functional capacity, he should be able to 
occasionally lift 20 pounds and frequently lift 10 pounds.  
He should be able to sit, stand, or walk 6 hours of an 8-hour 
workday if given appropriate rest periods.  He should do no 
overhead work, repetitive work, power work, or grip with the 
right upper extremity. 

The appellant's right biceps disability (major) has been 
evaluated under the criteria for muscle injuries to Group V.  
Function: Elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); flexion of elbow (1,2,3).  
Flexor muscles of elbow; (1) Biceps; (2) brachialis; (3) 
brachioradialis.  Severe injury to the dominant side is 
evaluated as 40 percent disabling; moderately severe injury 
is evaluated as 30 percent disabling; moderate injury is 
evaluated as 10 percent disabling; and slight injury as 
noncompensably disabling.  38 C.F.R. § 4.73; Diagnostic Code 
5303 (2001).

The evaluation of muscle disabilities is governed by 
38 C.F.R. § 4.56 (2001):

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.   
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 

In order to warrant a higher evaluation, the evidence must 
support a finding of a moderately severe disability of the 
service connected biceps muscle.  In looking to determining 
this type of injury, we note that service medical records 
documented only abrasions and contusions, and eventually a 
muscle tear was identified.  No surgical repair was performed 
or indicated.  Hospitalization for a prolonged period was not 
required for this injury.  The appellant has reported some of 
the cardinal signs and symptoms of muscle disability; 
including primarily, loss of power and pain with fatigue-
pain.  Decreased strength when compared to the left arm has 
been shown on the most recent examination, but impairment of 
coordination and uncertainty of movement was not complained 
of or demonstrated.  The appellant has reported an inability 
to keep up with work requirements.  There is evidence of 
light residual functional capacity.  Although there is 
evidence of a biceps defect, on palpation, there was no 
indication of loss of deep fascia or normal firm resistance 
of muscles compared with the sound side.  There was only mild 
atrophy of the deltoid region on the most recent VA 
examination.  Tests of strength compared with the left side 
demonstrated positive evidence of impairment on the most 
recent examination but only 3/5.  

The preponderance of the evidence is against the claim 
because the evidence demonstrates that although the appellant 
exhibits impairment in the right arm, it is not consistent 
with a moderately severe injury.  The biceps injury in 
service required little treatment.  The bulk of the VA 
Medical Center treatment records reveal that the appellant's 
complaints and disability are associated with osteoarthritis 
in the right shoulder as well as in multiple other joints, 
not due to the biceps injury.  The appellant underwent 
physical therapy, but not for residuals of the biceps injury.  
On VA examination, only some of the cardinal signs and 
symptoms of muscle disability have been documented.  In the 
most recent VA examination, while there was a documented 
reduction in functional capacity, there was not a loss of 
functional capacity.  We are persuaded that the current 
medical evidence fails to reveal a moderately severe muscle 
injury or residuals thereof since most of the findings 
necessary for the higher rating are absent.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  Our consideration of 
functional impairment is confined to a determination of 
whether there is limitation of motion due to these factors.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  While painful 
movement and weakness has been demonstrated, it does not 
approximate a moderately severe decrease in range of motion.  
Rather, the range of motion given on objective examination is 
only moderately limited due to painful motion.

The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  Accordingly, the preponderance of 
the evidence is against the claim as the objective medical 
findings indicate that his right biceps disability more 
nearly approximates the current evaluation.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for hearing loss 
disability and for residuals of the right biceps tear are 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a high schedular evaluation is recognition of 
substantial interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization associated 
with either or both disabilities has not been shown.



ORDER

The petition to reopen a claim for service connection for low 
back pain to include degenerative arthritis of the lumbar 
spine is denied.  An increased rating for bilateral hearing 
loss disability is denied.  An increased rating for residuals 
of an injury to the right biceps muscle (major) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

